Citation Nr: 0104335	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  96-31 967A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Dean




INTRODUCTION

The appellant is the widow of a deceased World War II 
veteran.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Los Angeles Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

In addition to the claim which is the subject of the present 
appeal, the appellant has also asserted a claim to Disability 
and Indemnity Compensation (DIC) benefits under the 
provisions of 38 U.S.C.A. § 1151 on VA Form 9, dated in 
August 1996, in which she seems to state that hernia surgery 
(several hernia repairs were performed at VA facilities 
during the period 1952-77) either caused or contributed to 
the veteran's death.  The RO has not adjudicated this claim, 
which is inextricably intertwined with the claim currently on 
appeal.  Accordingly, this matter will be included in the 
remand of this appeal to the RO for further development.  

The appellant also stated on her VA Form 9 that the veteran's 
hernia operation was caused by a service-connected condition.  
At the time of his death, the veteran had established service 
connection only for a schizophrenic reaction, rated 
70 percent disabling, and for malaria, rated noncompensable.  
The Board also notes that service connection for a 
postoperative ventral hernia was denied during the veteran's 
lifetime by unappealed rating action in December 1958.  


REMAND

The veteran died at the West Los Angeles VA Medical Center 
(MC) on July 24, 1994 at the age of 71.  According to the 
official Certificate of Death, he died of "massive edema" 
due to a right cerebral infarction (stroke), both of which 
had their onset five days before his death.  No other direct 
or contributory causes of death are listed on the death 
certificate, and no autopsy was performed.  

The Director of the West Los Angeles VAMC has certified that 
the veteran was an inpatient at that facility at the time of 
his death in July 1994, but that "several searches" had 
failed to disclose the terminal hospital records requested by 
the RO.  In view of the DIC claim asserted by the appellant 
under 38 U.S.C.A. § 1151 (see VA Form 9, dated in August 
1996), it is essential that all of the VA medical treatment 
records pertaining to the veteran be obtained and reviewed by 
the RO.  The Board notes that, during his lifetime, the 
veteran sometimes received medical treatment at the Sepulveda 
VAMC, and it is possible that his VA medical file is located 
at that facility, rather than at West Los Angeles.  In any 
event, a more strenuous search for the missing VA medical 
records must be conducted, as these records are essential for 
an adjudication of the appellant's claims.  All possibilities 
must be pursued and no stone left unturned in the search for 
these missing medical records.  Furthermore, in the event 
they cannot be found, the RO must document for the record the 
extent of its search for these missing VA treatment records.  

In addition, the claim seeking service connection for the 
cause of the veteran's death has been denied by the RO as not 
well grounded pursuant to 38 U.S.C.A. § 5107(a) (West 1991), 
the controlling legal authority at that time.  

However, in November 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
became law.  Among other things, it abolishes the threshold 
requirement for a well-grounded claim and establishes new 
criteria and procedures for VA's duty to assist claimants in 
the development of the evidence necessary to substantiate 
their claims.  Id. (to be codified at 38 U.S.C. §5103A).  As 
the RO has not yet considered whether any additional 
notification or development is required under the VCAA, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a final decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-
92 (July 1992)(published at 57 Fed. Reg. 49,747 (1992)).  

Thus, the issue on appeal and the claim for DIC benefits 
under 38 U.S.C.A. § 1151 are both remanded for the following 
action:

1.  The RO must make a thorough and 
complete search for the veteran's 
complete VA medical treatment file, 
including (but not limited to) the 
terminal hospital records dating from 
July 8 to July 24, 1994.  This search 
should be conducted at both branches of 
the West Los Angeles VAMC (Brentwood and 
Wadsworth Divisions), at the VAMC in 
Sepulveda, and-if necessary-at every VA 
medical facility in the Los Angeles area, 
including the relevant retired records 
depository.  Written responses from the 
records custodian at each VA facility 
should be requested and incorporated into 
the claims file.  If the missing records 
still cannot be located after an 
extensive search, the RO should prepare 
and incorporate into the claims file a 
written explanation of all steps taken to 
locate them, and a justification as to 
why a further search would not be 
productive.  

2.  The RO should review the claims file 
and ensure that all additional 
evidentiary development action required 
by the VCAA is completed.  In particular, 
the RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the VCAA (to be codified at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
satisfied.  The RO should also refer to 
VBA Fast Letter 00-87 (Nov. 17, 2000) as 
well as any pertinent guidance that is 
subsequently provided.  

3.  The RO should next readjudicate the 
claim seeking service connection for the 
cause of the veteran's death.  

4.  If the aforementioned determination 
is unfavorable to the appellant, then, 
after undertaking any appropriate 
evidentiary development, the RO should 
also adjudicate the DIC claim pursuant to 
38 U.S.C.A. § 1151, i.e., that the 
veteran's death resulted from hernia 
surgery performed by VA.  If this 
determination is also unfavorable to the 
appellant, then written notification of 
the RO's reasons and bases should be sent 
to the appellant and her representative, 
together with an explanation of her 
appellate rights.  If a timely notice of 
disagreement is received, then the RO 
should proceed with procedural 
development for possible appellate review 
by the Board on this issue.  

The Board observes in connection with this case that the U. 
S. Court of Appeals for Veterans Claims has held that a 
remand by the Board confers on the veteran or other claimant, 
as a matter of law, the right to compliance with the remand 
order, and it imposes on VA a concomitant duty to ensure 
compliance with the terms of the remand.  Stegall v. West, 
11 Vet. App. 268 (1998).  

If the benefits sought on appeal are not granted, the 
appellant and her representative should be furnished an 
appropriate supplemental statement of the case and provided 
an opportunity to respond.  In accordance with proper 
appellate procedures, the case should then be returned to the 
Board for further consideration.  All issues properly in 
appellate status should be returned to the Board at the same 
time.  The appellant need take no further action unless she 
is so informed, but she may furnish additional evidence 
and/or argument on the matters in remand status.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).



